Citation Nr: 0714027	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to December 
1970.  

This appeal arises from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2002.  

2.  At the time of the veteran's death service connection was 
in effect for residuals of a gunshot wound of the right 
shoulder, rated as 40 percent disabling and residuals of a 
gunshot wound with pleural cavity injury, rated as 
noncompensably disabling.  

3.  The cause of the veteran's death was congestive heart 
failure, due to ascites, as a consequence of cirrhosis.  

4.  A service connected disability did not cause or 
contribute to the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The appellant's claim for service connection for the cause of 
the veteran's death was submitted in November 2004.  In 
February 2005, the RO sent a letter to the appellant which 
informed her of VA's duty to assist in obtaining evidence, 
what the evidence must show to support the claim, and how VA 
could assist in developing the claim.  In February 2005, the 
appellant responded and informed VA there was no additional 
evidence to submit.  

A medical opinion was not obtained in this case because there 
is no medical evidence linking the veteran's service or his 
service connected disabilities to his death.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cirrhosis, when 
they are manifested to a compensable degree within the one 
year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Factual Background and Analysis:  The veteran's Medical 
Certificate of Cause of Death reveals he died on July [redacted], 
2004.  The cause of death was listed as congestive heart 
failure, due to ascites, as a consequence of cirrhosis.  The 
veteran died at home.  No post mortem examination was 
performed.  

At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot wound of the right 
shoulder, rated as 40 percent disabling; and residuals of a 
gunshot wound with pleural cavity injury, rated as 
noncompensably disabling.  These ratings had been in effect 
many years. 

There are no records of either treatment or diagnosis of any 
disorder of the liver or heart in service.  There are no 
records of any post service treatment or diagnosis, within 
one year of the veteran's separation from the service of any 
disorder of the heart or liver.  

The Board carefully considered when the veteran's service 
connected disabilities contributed to the veteran's death.  
The regulations provide that generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation (even 
though evaluated as 100 percent disabling) but of a quiescent 
or static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  
38 C.F.R. § 3.312 (c)(2)(2006).  

There is no indication that the veteran's service connected 
disabilities were other than static, and there is no evidence 
they materially affected a vital organ, such as the liver, 
heart or lungs.  October 1970 service medical records reveal 
the veteran sustained a self inflicted gunshot wound to the 
right shoulder when his M-16 fired accidentally while he was 
cleaning it.  His injuries included a laceration of the 
axillary vein, a fracture of the right third rib and scapula 
with a pulmonary contusion, and a mild hemothorax.  

A VA examination report of April 1971 revealed the veteran's 
only residuals were partial paralysis of the brachial plexus 
with resulting limitation of range of motion of the shoulder.  
No respiratory residuals were diagnosed.  February 1971 VA X-
rays revealed multiple metallic wire surgical sutures in the 
axilla.  There was no other bone or joint abnormality and no 
other foreign bodies were seen.  

A VA examination in September 1973 revealed no objective 
evidence of any neuromuscular or vascular impairment of the 
right upper extremity.  In his diagnosis, the VA examiner 
explicitly stated there were no residuals of the hemothorax.  

In April 1982, the veteran raised a claim for service 
connection for a right lung disorder, possibly bronchial 
emphysema, as secondary to his residuals of a gunshot wound.  
A VA examination in July 1982 found no respiratory disorder.  
Pulmonary function testing was normal.  The July 1982 report 
specifically noted the only residuals of the pleural cavity 
injury were metallic sutures in the right upper chest wall.  
The only residuals were restriction of overhead abduction and 
overhead extension.  

The veteran's residuals of a gunshot wound to the right 
shoulder have consistently been rated as 40 percent disabling 
since November 1982.  His residuals of a gunshot wound to the 
pleural cavity have been rated as non-compensably disabling 
since December 1970.  

Records of the veteran's VA hospitalization in January and 
February 2003 reveal that physical examination resulted in no 
diagnosis of any disorder of the lungs.  The assessment was 
the veteran had cirrhosis of the liver related to alcoholism.  
He had been admitted with a distended abdomen.  

There is no medical evidence linking the cause of the 
veteran's death with his service connected disabilities or 
service.  The only competent evidence of record which 
addresses the cause of the congestive heart failure and 
ascites is the Medical Certificate of Cause of Death which 
indicated those conditions developed as a consequence of 
cirrhosis.  That is consistent with the medical evidence of 
record which does not include any findings of any disorder of 
the heart, lungs or liver dated prior to January 2003 
hospitalization for treatment of cirrhosis.  

The evidence clearly demonstrates the veteran's service-
connected disability was static in nature and did not affect 
a vital organ.  Indeed, the veteran's original rating was 50 
percent, reduced to 30 percent, and then raised to 40 percent  
in the 1980's were it remained more than 20 years.  

The appellant in the April 2005 notice of disagreement 
contended the veteran's disabilities were rated as 100 
percent disabling at the date of his death.  His non-service 
connected cirrhosis of the liver was rated as 70 percent 
disabling.  The RO found the veteran to be 100 percent 
disabled and granted non-service connected pension in a May 
2003 rating decision.  The veteran's service-connected 
disabilities were not rated as 100 percent disabling.  

The medical evidence clearly demonstrates the cause of the 
veteran's death was cirrhosis of the liver, which lead to the 
development of ascites and congestive heart failure.  The 
only evidence which attempts to link the veteran's death to 
service are the statements of the appellant and her 
representative.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  There is no competent medical evidence of record 
which indicates that a service-connected disability caused or 
contributed to the veteran's death.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


